Citation Nr: 1228605	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  10-00 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for posttraumatic cluster headaches.

2.  Entitlement to service connection for tinnitus.

3.  What evaluation is warranted for residuals of a meniscus derangement and chondromalacia of the left knee from March 9, 2007 to July 18, 2011?

4.  What evaluation is warranted for residuals of a meniscus derangement and chondromalacia of the left knee from July 19, 2011?


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 2005 to March 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for residuals of a meniscus derangement and chondromalacia of the left knee, and assigned a noncompensable evaluation effective March 9, 2007; and denied entitlement to service connection for posttraumatic cluster headaches and tinnitus.  In an October 2009 rating decision, the RO increased the assigned evaluation for the left knee disorder to 10 percent, effective March 9, 2007.  The Veteran appealed the assignment of the initial disability evaluation for his left knee asserting that a higher rating was warranted.  

The issue of what evaluation is warranted for residuals of a meniscus derangement and chondromalacia of the left knee from July 19, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that posttraumatic cluster headaches are related to active military service or to events therein, to include an April 2006 motor vehicle accident. 

2.  The preponderance of the evidence is against finding that the Veteran's tinnitus is related to active military service or to events therein, to include an April 2006 motor vehicle accident.  

3.  For the period prior to July 19, 2011, residuals of a meniscus derangement and chondromalacia of the left knee were not manifested left knee flexion limited to 35 degrees, by left knee extension limited to 15 degrees, or moderate recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  Posttraumatic cluster headaches were not incurred or aggravated inservice.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2011).

2.  Tinnitus was not incurred or aggravated inservice.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.310(a). 

3.  For the period prior to July 18, 2011, the criteria for a disability rating in excess of 10 percent for residuals of a meniscus derangement and chondromalacia of the left knee were not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 5261 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or the completeness of the application.  Regarding the service connection claims, in March 2007, prior to the rating decision in question, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran and what part VA will attempt to obtain.  The Veteran was also provided notice how VA determines disability ratings and effective dates.  

Regarding the claim for an increased initial rating, as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.   

VA has also satisfied its duty to assist.  The claims folder contains the Veteran's service treatment and personnel records, VA medical center records, VA examinations and opinions, and lay statements. 

The Veteran was afforded VA examinations for the claimed disabilities in April 2007, and for re-evaluation of the severity of his left knee disability in July 2009.  The April 2007 VA neurological and audiology examinations pertaining to the Veteran's posttraumatic cluster headaches and tinnitus respectively did not address the etiology of either disability.  As discussed below, however, the Board finds that the Veteran's assertions that he was knocked unconscious during an April 2006 motor vehicle accident, and that his head has hurt and his ears have rang since, to not be credible.  Without credible or competent evidence suggesting a relationship between posttraumatic cluster headaches and tinnitus and military service or events therein a new examination is not in order.  Additionally, although the April 2007 audiology opinion pertaining to tinnitus due to noise exposure is inadequate, a remand for an adequate medical opinion is unnecessary in light of the absence of evidence of noise exposure or hearing loss during service which is not in dispute.  As such, the Board declines to request additional medical opinions pertaining to those disabilities.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the claim of entitlement to an increased initial rating for a left knee disability, the April 2007 and July 2009 VA examinations are adequate.  The examiners considered the complete documented and reported history of the Veteran's left knee disability and documented all relevant findings under the applicable rating criteria.  Prior to receipt of additional private treatment records pertaining to the left knee disability dating from July 18, 2011, the Veteran did not assert that his left knee disability had worsened at any time since the July 2009 VA examination.  Moreover, in a January 2010 statement, he requested that his left knee disability be evaluated on the evidence of record.  Finally, although the additional pertinent medical evidence pertaining to the left knee disability dating from July 18, 2011 was not accompanied by a waiver of initial RO consideration, because the evidence does not pertain to the claim for increase dating prior to July 18, 2011, the Board declines to remand the portion of that claim for obtainment of a waiver of initial RO consideration or for initial RO consideration.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).   

Analysis
I.  Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical, or in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

Alternatively, service connection may be awarded for a "chronic" condition when: (1) a chronic disease or disability manifests itself and is identified as such in service and the Veteran currently has the same condition; or (2) a disease manifests itself during service but is not identified until later, there is a showing of a continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

a.  Posttraumatic cluster headaches 

The Veteran asserts that he is entitled to service connection for posttraumatic cluster headaches.  He alleges that his headaches began immediately following an April 2006 motor vehicle accident when the car he was riding in rolled through the median of a divided interstate resulting in loss of consciousness.  

Having carefully reviewed the record, the Board finds that the preponderance of the credible and probative evidence is against entitlement to service connection for posttraumatic cluster headaches.  With the exception of one report of a two month history of headaches during service, headaches were not shown in service, and competent evidence linking the Veteran's current tension headaches to service has not been presented.

The Veteran's service treatment records do not show that he ever sought treatment for headaches.  Regarding the April 2006 motor vehicle accident, a uniform crash report indicates that the Veteran was the backseat restrained passenger in a vehicle that rolled across a median when the driver lost control while attempting to avoid an object in the roadway.  The Veteran's "injury type" was "complaint of pain."  Same day treatment records show that he denied having a head or neck injury, loss of consciousness, nausea or vomiting.  He denied headaches or blurred vision.  Physical examination of the scalp was negative for evidence of injury.  During a May 2006 follow-up appointment, head, neck, and neurological symptoms were denied.  With the exception of a September 2006 report of medical history, when a two month history of frequent severe headaches was reported, the Veteran consistently denied any history of headaches.  An associated September 2006 medical assessment report shows that he denied any injury or illness for which he did not seek medical treatment for during service.  A September 2006 report of medical examination shows that clinical evaluation of the head was normal and there was no mention or diagnosis pertaining to headaches.  Subsequent service examinations and medical board evaluations, to include an October 21, 2006 neurological evaluation, are silent for complaints, findings, or diagnosis of headaches.  

There are no post-service treatment records pertaining to complaints of or treatment for headaches at any time.  

At an April 2007 VA neurological examination, the Veteran reported a history of headaches dating since April 2006.  He sated that they had awakened him from sleep and they last for days and recurred twice a week.  He estimated that within the six months prior, two headaches "put him to bed."  The examiner diagnosed tension headaches with two prostrating attacks in the last six months.  An opinion addressing the etiology of the disorder was not given.

The Veteran's service treatment records are highly probative and weigh against the claim as they do not show complaints, findings, or a diagnosis consistent with a chronic history of any kind of headaches.  

Although the April 2007 VA examination report records the appellant's report that he had tension headaches since April 2006, neither the Veteran nor the examiner made any reference to the car accident.  

The Veteran's report of chronic headaches dating since military service as recited in the VA examination is of little probative value because it was predicated on a medical history unsupported by either the service treatment records or any clinical evidence.  The examiner's report must be supported by clinical evidence and not merely general conclusions based on a history furnished by the claimant.  Black v. Brown, 5 Vet. App. 177, 180 (1993).  The examiner relied exclusively on the history headache as reported by the Veteran.  There is no indication that the examiner reviewed the claims folders or was aware that no kind of headaches were diagnosed while the appellant was on active duty.  Consequently, the examination report is no better than the facts alleged by the claimant, and may be accorded little weight with regard to the claim.  Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993) (An opinion based upon an inaccurate factual premise has no probative value); see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995); also Swann v. Brown, 5 Vet. App. 229 (1993).

Since the time of the Veteran's service discharge, he has submitted no evidence whatsoever documenting the post-service presence of any kind of headaches.  Service treatment records include voluminous copies of treatment records dated since the April 2006 motor vehicle accident.  Except for the single September 2006 report of frequent severe headaches dating since two months prior, these records show no complaints or treatment for any kind of headaches when obtaining treatment, or any reference to tension or posttraumatic cluster headaches during treatment.  Given the Veteran's report during the April 2007 VA neurological examination that his headaches lasted for days, awoke him from sleep, and were prostrating on two occasions during a six month period, it is not credible that he would not have sought treatment or otherwise reported them during the course of seeking medical treatment both during and after service.  

The Veteran is competent to report headache symptoms.  Layno.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  To the extent that the Veteran reports having or having had tension or posttraumatic cluster headaches attributable to service, he is not competent given that this opinion may not be rendered based on his personal observation, and because he lacks any particular skill or expertise that would render such an opinion competent in this regard.  Id.  Additionally, the Veteran is not credible with regard to his report of having any kind of prostrating headaches.  The Veteran's description of symptoms, i.e., frequent, severe, long lasting, "put him to bed"- on VA examination in September 2007 is incongruous with the absence or lack of any documented medical complaints or treatment for any kind of headaches either in service or post service.  Therefore, the Veteran's statements have diminished probative value.

Accordingly, the Board finds that the preponderance of the credible and probative evidence is against the claim and it must be denied.  There is no doubt to resolve.

b.  Tinnitus

The Veteran asserts that he has had tinnitus since the aforementioned April 2006 motor vehicle accident during service.  In a January 2010 statement, he explicitly stated that he was not claiming tinnitus due to military noise exposure.  Nevertheless, the Board will address all theories of entitlement.

The Veteran's DD Form 214 shows that his military occupational specialty during service was an aviation boatswain's mate (aircraft handling).  He was, however, placed on limited duty from June to December 2006, and in September 2006, he was found to be unable to fulfill his duties as an active duty sailor and he was referred to the Physical Evaluation Board for final discharge.  Thus, during his one year and two months of active service, he was on limited duty for approximately eight or nine of those months.  Additionally, there is no evidence that he received any military awards or decorations indicative of noise exposure.  

His service treatment records are negative for complaints, findings, or diagnosis of tinnitus.  A neurological evaluation in May stated that physical examination of the ears was normal.  A neurological evaluation in October 2006 showed that there were no hearing abnormalities to normal conversation.  Comparison of audiograms dated in December 2005 and September 2006 are not indicative of hearing loss.  

Post-service treatment records are negative for complaints, findings, or diagnosis of tinnitus.  

Upon undergoing a VA audiology examination in April 2007, the Veteran stated that tinnitus began during service one year prior and occurred about every other day lasting for about 15 minutes each episode.  Pre-service noise exposure and post-service occupational noise exposure was denied.  Reported military noise exposure during service included noise from airplanes.  He also reported recreational noise exposure from hunting.  Hearing was within normal limits bilaterally.  The examiner opined that tinnitus was at least as likely as not due to military noise exposure.  No supporting rationale was provided.

The Board finds that the April 2007 VA medical opinion is of no probative value.  The examiner merely provided a conclusory opinion without any supporting rationale or indication that the claims folder was reviewed.  There is no indication that her opinion was based on anything more than the Veteran's own reported history.  She did not mention that there were not findings, complaints, or diagnosis pertaining to hearing loss or ringing of the ears during or after military service.  She did not note that there was no evidence of decreased hearing during service or a threshold shift indicative or worsened hearing.  Although the Veteran reported a history of military noise exposure to airplanes, the examiner did not consider that he was placed on limited duty for nearly half of his active duty service.  The opinion is unsupported by the clinical evidence of record, to include the Veteran's own subsequent statement in January 2010 that he was not claiming that tinnitus was due to military noise exposure.

After the Veteran's claim for tinnitus was denied on the basis of lack of noise exposure during service, he submitted a statement indicating that he was not claiming tinnitus due to military noise exposure.  Thus, it does not appear that his lack of military noise exposure is in dispute.  Rather, he asserts that tinnitus is due to the April 2006 motor vehicle accident and associated loss of consciousness whereby he had experienced ringing in his ears ever since.  

As previously stated however, contemporaneous service treatment records show that the Veteran denied sustaining a head injury or loss of consciousness during or due to the April 2006 motor vehicle accident.  He denied such symptoms during a May 2006 neurological evaluation pertaining to knee and back injuries sustained during that accident.  His ears were evaluated as normal and in October 2006, it was noted that there were no hearing abnormalities to normal conversation.  Thus, the Veteran's statements pertaining to the onset and the circumstances of his tinnitus are not credible and are entitled to reduced probative value.  

The Board acknowledges that the existence of tinnitus is diagnosed solely on the basis of the subjective report of the patient.  The Veteran is fully competent to present evidence as to whether he has experienced, or currently experiences tinnitus.  See 38 C.F.R. § 3.159(a)(2).  The issue, however, is the credibility of the appellant's report.  

If the Veteran is deemed credible, and his memory reliable by the Board under the circumstances of this case, his lay report alone is potentially sufficient to allow the benefit he seeks.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In this case, however, the Veteran's allegations as to the date and circumstances of onset of tinnitus are not credible.  The service treatment records are completely silent for any reports of tinnitus in service.  The Veteran himself does not dispute that the evidence viewed as a whole weighs against a finding of noise exposure during service.  Thus, there is no competent, credible, or probative evidence of record relating the Veteran's tinnitus to any incident of his military service.  

In sum, the Board is constrained to find the preponderance of the evidence is against the claim and it must be denied.  38 C.F.R. § 3.303.  As the preponderance of the evidence is against the Veteran's claim, the doctrine of reasonable doubt is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999). 

II.  Increased initial rating for a left knee disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 
 
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The United States Court of Appeals for Veterans Claims (Court) also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  Id. at 206.  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.

In September 2007, the RO granted entitlement to service connection for residuals of a meniscus derangement and chondromalacia of the Veteran's left knee and assigned a noncompensable evaluation effective March 9, 2007.  The Veteran disagreed with the rating.  In October 2009, the RO assigned a 10 percent evaluation.  The Veteran perfected an appeal of this decision.  

For the period dating prior to July 18, 2007, the Veteran has been assigned a 10 percent evaluation for a left knee disability under Diagnostic Code 5260 for limited flexion, however, the evaluation appears to be on the basis of instability.  

For VA purposes, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of flexion of the leg is evaluated as follows: flexion limited to 15 degrees (30 percent); flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg is evaluated as follows: extension limited to 45 degrees (50 percent); extension limited to 30 degrees (40 percent); extension limited to 20 degrees (30 percent); extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59,990 (2004); 38 C.F.R. § 4.14.  

VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).

Recurrent subluxation or lateral instability of the knee warrants a 10 percent rating when slight, a 20 percent rating when moderate, and a 30 percent rating when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words "slight," "moderate" and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

At VA examination in April 2007, the Veteran reported that his knees were stiff and locked at times causing difficulty with mobility.  He stated that they pop and make a good bit of noise and pain.  He denied any history of his left knee giving way, flare-ups of joint pain, and prior surgical treatment.  His gait was normal but slow.  Examination of the collateral ligaments showed a "clunk uneven feeling" repeatedly with valgus movement of the leg.  The left medical collateral ligament was mildly weak.  Pain was noted during Drawer testing of the left knee but the remainder of ligament stability testing was normal.  Range of motion testing of the left knee revealed full extension and flexion limited to 58 on active range of motion and 74 degrees on passive motion.  On repetitive passive motion, flexion of the left knee was limited to 74 degrees with end of range pain.  X-ray examination of the left knee was normal and MRI examination revealed a meniscus derangement and chondromalacia of the left medial femoral condyle.  The examiner stated that there was left knee instability with weakness of the medial collateral ligament.  

At VA examination in July 2009, left knee complaints included chronic pain, popping, sometimes painful weight bearing, and episodes of momentary locking or catching.  No true giving way was noted.  History of flare-ups and swelling was denied.  X-ray examination showed osteophyte formation arising from the superior aspect of the patella but was otherwise normal.  MRI examination showed findings of a posterior horn medial meniscus tear and a small focal cartilage loss of the medial aspect of the femoral condyle.  The Veteran walked with a normal gait and he did not use any assistive devices.  Range of left knee motion was from 0 degrees of full flexion to 135 degrees of limited flexion with pain on motion at 90 degrees.  There was no additional limitation of motion on repetitive use.  There was slight clicking and crepitation on range of motion testing.  There was no tenderness to palpitation.  There was a positive patellar grind but McMurray's test was negative.  There was no ligamentous instability.  Functionally, the Veteran was independent in his activities of daily living and he was gainfully employed as a police officer without restrictions.  

The Board has reviewed the evidence of record and finds that an evaluation in excess of 10 percent for a left knee disability prior to July 18, 2011 is not warranted.  That is, the evidence preponderates against finding that left knee flexion was limited to 45 degrees at any time prior to July 28, 2011 and extension remained unlimited.  Thus, there is no evidence that compensable evaluations are warranted for the left knee disability under diagnostic codes 5260 or 5261.  

Review of the rating decisions of record suggest that the 10 percent evaluation current assigned is on the basis of slight recurrent instability or subluxation of the left knee.  Mild instability was noted during examination in 2007, however, neither instability or subluxation were found during the most recent July 2009 examination.  The Board will not disturb this rating, however, there have been no objective findings of instability since April 2007.  While the July 2009 examiner documented vague complaints regarding instability, objective physical examination found none.  

Although the Veteran has been diagnosed with derangement of the meniscus in his left knee, the evidence during this period does not show frequent episodes of "locking " pain and effusion into the joint.  Thus, an increased evaluation is not warranted under Diagnostic code 5258.  Similarly, Diagnostic Code 5259 is not applicable given that there is no evidence that the Veteran has had symptomatic removal of semilunar cartilage in his left knee.  Indeed, surgical treatment of the left knee has been denied.  

In summary, the assigned a 10 percent evaluation for his left knee disability was appropriate.  Even considering his complaints of pain and functional impairment, the Board finds absolutely no basis for assigning an evaluation in excess of that currently assigned under any applicable diagnostic code at any time during the appeal period.  The Board questions whether the objective findings support this level of disability, but as noted, will not disturb the rating.

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

As discussed above, applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, his disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for consideration of extraschedular evaluations is in order.  Id. 


ORDER

Entitlement to service connection for posttraumatic cluster headaches is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial evaluation in excess of 10 percent for residuals of a meniscus derangement and chondromalacia of the left knee is denied.



REMAND

Additional evidence, consisting of private treatment records dating from July 18, 2011 have been received, but they were not accompanied by a waiver of RO jurisdiction.  The records are pertinent to the claim of entitlement to an initial rating in excess of 10 percent for a left knee disability dating from July 18, 2011.  The newly received records address the severity of the Veteran's left knee disability dating from July 18, 2011, thus they are relevant to his claim for increase since that time.  Accordingly, a remand is necessary so that the RO can consider such evidence in the first instance.  See 38 C.F.R. § 20.1304 (2011).

Additionally, the most recent VA examination of the Veteran's left knee disability is dated July 2009 and it appears that it may have worsened since July 2011.  Thus, a current VA examination of his the left knee disability should be obtained.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and provide him an opportunity to identify any treatment, VA and non VA, for a left knee disability since July 2011.  If an appropriately completed authorization is received, the RO/AMC should request any identified records.  Any records obtained should be associated with the claims file.

2.  The RO/AMC should request relevant ongoing VA treatment records, if any, pertaining to treatment for a left knee disability dating since July 2011.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  Thereafter, schedule the Veteran for a VA orthopedic examination to determine the severity of his left knee disability.  The claims folder, access to Virtual VA, and a copy of this REMAND are to be made available for the examiner to review.  In accordance with the latest worksheet for rating joint disorders, the examiner is to provide a detailed review of the pertinent medical history, current complaints, and nature and extent of any disability dating since July 2011.  The examiner is specifically requested to examine the Veteran's range of left knee motion, address the impact of pain, and state whether there are findings of instability, and if so the degree of any instability.  A complete rationale for any opinion expressed must be provided.

4.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of what evaluation is warranted for a meniscus derangement and chondromalacia of the left knee from July 19, 2011.  All applicable laws and regulations must be considered.  If any benefit is not granted, the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


